Exhibit 10.3

Form of 2008 Performance Based Restricted Stock Unit Agreement

Under the Teradata Corporation 2007 Stock Incentive Plan

You have been awarded a number of restricted stock units (the “Stock Units”)
under the Teradata Corporation 2007 Stock Incentive Plan (the “Plan”) as
described on the restricted stock unit information page on the website of
Teradata’s third party Plan administrator, subject to the terms and conditions
of this 2008 Performance Based Restricted Stock Unit Agreement (this
“Agreement”) and the Plan.

1. All, a portion, a multiple, or none of the Stock Units will become
nonforfeitable (“Vested”) on the date (your “Vesting Date”) that the
Compensation & Human Resource Committee of the Teradata Board of Directors (the
“Committee”) determines that the performance goals set forth on Exhibit A (the
“Performance Goals”) have been achieved during the period from January 1, 2008
through December 31, 2010 (the “Performance Period”) at the level described in
Section 2 below, provided that (i) you are continuously employed by Teradata or
any of its affiliate companies (referred to collectively herein as “Teradata”)
until your Vesting Date, and (ii) the applicable performance measures described
in Section 2 below are met. In no event shall the Vesting Date be later than
December 1 of the calendar year following the end of the Performance Period.

2. Subject to your continued employment through the Vesting Date, in the event
that Teradata achieves the Performance Goal during the Performance Period, you
will become Vested on your Vesting Date in a designated percentage of the Stock
Units awarded to you under this Agreement, as set forth on Exhibit A. The
Performance Goal will be determined by the Committee, and will be communicated
in your award letter.

3. If your employment with Teradata terminates prior to your Vesting Date due to
(i) your death; (ii) cessation of active employment by Teradata as a result of a
disability for which you qualify for benefits under the Teradata Long-Term
Disability Plan or another long-term disability plan sponsored by Teradata
(“Disability”); (iii) Retirement (defined as termination by you of your
employment with Teradata at or after age 55 other than, if applicable to you,
for Good Reason (as described below) following a Change in Control (as defined
in the Plan); or (iv) reduction-in-force; then, on your Vesting Date, and based
upon the Committee’s determination of the Performance Goal, a pro rata portion
of the Stock Units will become Vested. The pro rata portion will be determined
by calculating the total number of shares or cash you would have received
(through vesting of Stock Units) if your Teradata employment had not terminated
prior to your Vesting Date, and multiplying that number by a fraction, the
numerator of which is the number of full and partial months of employment you
completed after the date of grant of this award, and the denominator of which is
the number of months in the Performance Period. If your employment terminates
prior to your Vesting Date for any reason other than as otherwise described in
this Section 3, the Stock Units will automatically terminate and be forfeited
and no shares or cash will be issued or paid (as the case may be).

Notwithstanding any provision in this Agreement to the contrary:

(i) in the event a Change in Control occurs on or prior to the first anniversary
of grant and this restricted stock unit award is not assumed, converted or
replaced by the continuing entity, the Stock Units shall vest immediately prior
to the Change in Control (without regard to performance or pro-ration) at the
“Target” level,

(ii) in the event a Change in Control occurs after the first anniversary of
grant and this restricted stock unit award is not assumed, converted or replaced
by the continuing entity, the Stock Units shall vest immediately prior to the
Change in Control (without regard to performance after the Change in Control or
pro-ration) based on actual performance through



--------------------------------------------------------------------------------

the end of the calendar year immediately preceding the date on which the Change
in Control occurs,

(iii) in the event of a Change in Control on or prior to the first anniversary
of grant wherein this restricted stock unit award is assumed, the Stock Units
shall vest at the end of the Performance Period (without regard to performance
or pro-ration) at the “Target” level, subject to your continued employment
through the end of the Performance Period, and

(iv) in the event of a Change in Control after the first anniversary of grant
wherein this restricted stock unit award is assumed, the Stock Units shall vest
at the end of the Performance Period (without regard to performance after the
Change in Control or pro-ration) based on actual performance through the end of
the calendar year immediately preceding the date on which the Change in Control
occurs, subject to your continued employment through the end of the Performance
Period.

Notwithstanding the provisions of clause (iii) and (iv) to the contrary, if,
during the 24 months following the Change in Control, you incur a Termination of
Employment (as defined in the Plan) by the Company other than for Cause or
Disability (as such terms are defined in the Plan) or, if you are a participant
in the Teradata Change in Control Severance Plan, a Teradata Severance Policy or
a similar arrangement that defines “Good Reason” in the context of a resignation
following a Change in Control, to the extent not then-vested, the Stock Units
shall vest immediately upon your Termination of Employment at the level
specified in clause (iii) or (iv) as applicable.

4. Except as may be otherwise provided in this Section 4, when Vested, the Stock
Units will be paid to you within 30 days after the Vesting Date in shares of
Teradata common stock (such that one Stock Unit equals one share of Teradata
common stock) or, in Teradata’s sole discretion, in an amount of cash equal to
the Fair Market Value (as defined in the Plan) of such number of shares of
Teradata common stock as of the Vesting Date (or such earlier date upon which
the Stock Units have become Vested pursuant to Section 3 of this Agreement), or
a combination thereof.

To the extent that the Stock Units become Vested pursuant to Section 3 of this
Agreement and your right to receive payment of Vested Stock Units constitutes a
“deferral of compensation” within the meaning of Section 409A of the Code, then
payment of such Stock Units shall be subject to the following rules: (i) the
Vested Stock Units will be paid to you within 30 days after the earlier of
(a) your “separation from service” within the meaning of Section 409A of the
Code, or (b) the Vesting Date; (ii) notwithstanding the foregoing, if the Stock
Units become payable as a result of your “separation from service” within the
meaning of Section 409A of the Code (other than as a result of death), and you
are a “specified employee” as determined under Teradata’s policy for determining
specified employees on the date of separation from service, the Stock Units
shall be paid no earlier than the first business day after the date that is six
months following your “separation from service” within the meaning of
Section 409A of the Code; and (iii) Teradata may, in its sole discretion and to
the extent permitted by Treasury Regulation § 1.409A-3(j)(4)(ix)(B), terminate
this Agreement and pay all outstanding Stock Units to you within 30 days before
or 12 months after a “change in the ownership,” a “change in the effective
control” or a “change in the ownership of a substantial portion of the assets”
of Teradata within the meaning of Section 409A of the Code.

5. By accepting this award, unless disclosure is required by applicable law or
regulation, you agree to keep this Agreement confidential and not to disclose
its contents to anyone except your attorney, your immediate family, or your
financial consultant, provided such persons agree in advance to keep such
information confidential and not disclose it to others. The Stock Units will be
forfeited if you violate the terms and conditions of this Section 5.



--------------------------------------------------------------------------------

6. At all times before your Vesting Date, the Stock Units may not be sold,
transferred, pledged, assigned or otherwise alienated, except by beneficiary
designation, will or by the laws of descent and distribution upon your death. As
soon as practicable after your Vesting Date, if Stock Units are to be paid in
the form of shares of Teradata common stock, Teradata will instruct its Transfer
Agent and/or third party Plan administrator to record on your account the number
of such shares underlying the number of Stock Units, and such shares will be
freely transferable.

7. Any cash dividends declared before your Vesting Date on the shares underlying
the Stock Units shall not be paid currently, but shall be converted into
additional Stock Units. Any Stock Units resulting from such conversion (the
“Dividend Units”) will be considered Stock Units for purposes of this Agreement
and will be subject to all of the terms, conditions and restrictions set forth
herein. As of each date that Teradata would otherwise pay the declared dividend
on the shares underlying the Stock Units (the “Dividend Payment Date”) in the
absence of the reinvestment requirements of this Section 7, the number of
Dividend Units will be determined by dividing the amount of dividends otherwise
attributable to the Stock Units but not paid on the Dividend Payment Date by the
Fair Market Value of Teradata’s common stock on the Dividend Payment Date.

8. Teradata has the right to deduct or cause to be deducted from, or collect or
cause to be collected, with respect to the taxation of any Stock Units, any
federal, state or local taxes required by the laws of the United States or any
other country to be withheld or paid with respect to the Stock Units, and you or
your legal representative or beneficiary will be required to pay any such
amounts. By accepting this award, you consent and direct that, if you are paid
through Teradata’s United States payroll system at the time the Stock Units
vest, Teradata’s stock plan administrator will withhold or sell the number of
Stock Units from your award as Teradata, in its sole discretion, deems necessary
to satisfy such withholding requirements. If you are paid through a non-United
States Teradata payroll system, you agree that Teradata may satisfy any
withholding obligations by withholding cash from your compensation otherwise due
to you or by any other action as it may deem necessary to satisfy the
withholding obligation.

9. In exchange for the Stock Units, you agree that during your employment with
Teradata and for a period of twelve (12) months after the termination of
employment (or if applicable law mandates a maximum time that is shorter than
twelve months, then for a period of time equal to that shorter maximum period),
regardless of the reason for termination, you will not, without the prior
written consent of the Chief Executive Officer of Teradata, (1) render services
directly or indirectly to, or become employed by, any Competing Organization (as
defined in this Section 9) to the extent such services or employment involves
the development, manufacture, marketing, sale, advertising or servicing of any
product, process, system or service which is the same or similar to, or competes
with, a product, process, system or service manufactured, sold, serviced or
otherwise provided by Teradata to its customers and upon which you worked or in
which you participated during the last two (2) years of your Teradata
employment; (2) directly or indirectly recruit, hire, solicit or induce, or
attempt to induce, any exempt employee of Teradata to terminate his or her
employment with or otherwise cease his or her relationship with Teradata; or
(3) solicit the business of any firm or company with which you worked during the
preceding two (2) years while employed by Teradata, including customers of
Teradata. If you breach the terms of this Section 9, you agree that in addition
to any liability you may have for damages arising from such breach, any unvested
Stock Units will be immediately forfeited, and you will pay to Teradata the Fair
Market Value of any Stock Units that Vested or cash paid to you in lieu of such
Stock Units that were issued during the twelve (12) months prior to the date of
termination of your employment. Such Fair Market Value shall be determined as of
your Vesting Date. If you breach the terms of this Section 9 prior to the end of
the Performance Period but after your employment terminates due to the
circumstances described in the first paragraph of Section 3, your award will be
forfeited and you will not receive a pro rata portion of the Stock Units.



--------------------------------------------------------------------------------

As used in this Section 9, “Competing Organization” means an organization
identified by the Chief Executive Officer of Teradata as a Competing
Organization for the year in which your employment with Teradata terminates, and
any other person or organization which is engaged in or about to become engaged
in research on or development, production, marketing, leasing, selling or
servicing of a product, process, system or service which is the same or similar
to or competes with a product, process, system or service manufactured, sold,
serviced or otherwise provided by Teradata to its customers. The list of
Competing Organizations identified by the Chief Executive Officer is maintained
by the Teradata Law Department.

10. By accepting the Stock Units, you agree that, where permitted by local law,
any controversy or claim arising out of or related to your employment
relationship with Teradata shall be resolved by arbitration. If you are employed
in the United States, the arbitration shall be pursuant to the Teradata dispute
resolution policy and the then current rules of the American Arbitration
Association and shall be held in the city of the location of the headquarters of
Teradata. If you are employed outside the United States, where permitted by
local law, the arbitration shall be conducted in the regional headquarters city
of the business unit in which you work. The arbitration shall be held before a
single arbitrator who is an attorney knowledgeable in employment law. The
arbitrator’s decision and award shall be final and binding and may be entered in
any court having jurisdiction. For arbitrations held in the United States,
issues of arbitrability shall be determined in accordance with the federal
substantive and procedural laws relating to arbitration; all other aspects shall
be interpreted in accordance with the laws of the state in which the
headquarters of Teradata is located. Each party shall bear its own attorney’s
fees associated with the arbitration and other costs and expenses of the
arbitration shall be borne as provided by the rules of the American Arbitration
Association for an arbitration held in the United States, or similar applicable
rules for an arbitration held outside the United States. The Stock Units will be
forfeited if the Committee determines that you engaged in misconduct in
connection with your employment with Teradata.

Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 9, Teradata will sustain irreparable injury and will not have an
adequate remedy at law. As a result, you agree that in the event of your breach
of Section 9 Teradata may, in addition to any other remedies available to it,
bring an action in a court of competent jurisdiction for equitable relief to
preserve the status quo pending appointment of an arbitrator and completion of
an arbitration. You stipulate to the exclusive jurisdiction and venue of the
state and federal courts located in the location from which Teradata’s equity
programs are administered, for any such proceedings.

11. Subject to the terms of this Agreement, you may at any time designate one or
more beneficiaries to receive all or part of any Stock Units. In the event of
your death, any Stock Units distributable hereunder that are subject to such a
designation will be distributed to such beneficiary or beneficiaries in
accordance with this Agreement. Any other Stock Units not designated by you will
be distributable to your estate. If there is any question as to the legal right
of any beneficiary to receive a distribution hereunder, the Stock Units in
question may be transferred to your estate, in which event Teradata will have no
further liability to anyone with respect to such Stock Units.

12. The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.

13. The terms of this award of Stock Units as evidenced by this Agreement may be
amended by the Teradata Board of Directors or the Committee.



--------------------------------------------------------------------------------

14. In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 10 of this Agreement shall prevail.



--------------------------------------------------------------------------------

Exhibit A

Pursuant to the Form of 2008 Performance Based Restricted Stock Unit Agreement
(the “Agreement”), the following sets for the Performance Goals to be achieved
for the period from January 1, 2008 to December 31, 2010 (the “Performance
Period”).

The number of restricted stock units (the “Stock Units”) that will become Vested
on your Vesting Date will depend on Teradata’s achievement of Revenue and
Operating Income for the Performance Period.

For amounts of Revenue and Operating Income between the Threshold and Target
levels or between the Target and Maximum levels, straight line interpolation,
rounded up to the next whole share, will be used to determine the number of
Stock Units that become Vested. The amount of Revenue and Operating Income at
Threshold, Target and Maximum levels will be determined by the Committee.

“Revenue” is defined as the amount of “Net Customer Revenue” as reported by
Teradata Corporation during the Performance Period. “Operating Income” is
defined as “Income Before Taxes” minus “Operating Income/Expense” as reported by
Teradata Corporation during the Perfromance Period.